PER CURIAM.
Applying the standard of review set out in Canakaris v. Canakaris, 382 So.2d 1197, 1202-1203 (Fla.1980), we must affirm the denial of permanent alimony and the amount of rehabilitative alimony. However, for the reasons also set forth in Canakaris we reverse the trial court’s award of only a portion of the wife’s fees. Given the disparate financial circumstances in which the parties are left by the alimony award, the wife is entitled to payment of all of her reasonable fees. Id. at 1204-1205.
AFFIRMED in part; REVERSED in part.
HARRIS and GRIFFIN, JJ., and POUND, F., Associate Judge, concur.